
	
		II
		Calendar No. 638
		110th CONGRESS
		2d Session
		S. 189
		[Report No. 110–286]
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Levin (for
			 Ms. Stabenow) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			April 10, 2008
			Reported by Mr.
			 Bingaman, without amendment
		
		A BILL
		To decrease the matching funds requirement and authorize
		  additional appropriations for Keweenaw National Historical Park in the State of
		  Michigan.
	
	
		1.Funding for Keweenaw National
			 Historical Park
			(a)Acquisition of
			 propertySection 4 of Public Law 102–543 (16 U.S.C. 410yy–3) is
			 amended by striking subsection (d).
			(b)Matching
			 FundsSection 8(b) of Public Law 102–543 (16 U.S.C. 410yy–7(b))
			 is amended by striking $4 and inserting
			 $1.
			(c)Authorization
			 of AppropriationsSection 10 of Public Law 102–543 (16 U.S.C.
			 410yy–9) is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 $25,000,000 and inserting $50,000,000; and
					(B)by striking
			 $3,000,000 and inserting $25,000,000; and
					(2)in subsection
			 (b), by striking $100,000 and all that follows through
			 those duties and inserting $250,000.
				
	
		April 10, 2008
		Reported without amendment
	
